DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
Claims 5-8 and 20 are withdrawn; claims 9-10 are canceled; claims 1-4, 10-19 and 21 are pending.

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are moot in view of new grounds of rejection. 

Set I
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blankenship et al., US 2018/0098187. 
Claim 1, Blankenship discloses ([fig 21]) a device, comprising: 
- an interface configured to communicate on a wireless channel ([fig 21] transceivers), and 
- at least one processor ([fig 21] processor) configured to receive, in a first sequence of transmission frames of the wireless channel corresponding to a first sub-positioning occasion ([0087] In a third embodiment, the set of PRBs that AP 106 uses to send ePRS is different from the set of PRBs that AP 6 uses to send PRS, [0127] UE 24 may also receive one or more PRSs from one or more other cells (e.g., from neighboring cells) and/or one or more ePRSs from one or more cell portions of one or more other cells (e.g., one or more cell portions of one or more neighboring cells)), first positioning reference signals from a first base station ([0087] In a third embodiment, the set of PRBs that AP 106 uses to send ePRS is different from the set of PRBs that AP 6 uses to send PRS, [0127] UE 24 may also receive one or more PRSs from one or more other cells (e.g., from neighboring cells) and/or one or more ePRSs from one or more 
wherein the first sequence corresponding to a first sub-positioning occasion and the second sequence corresponding to a second sub-positioning occasion have a timing offset from each other ([0093] in FIG. 9, where the ePRS occasion and the PRS occasion are separated in time) corresponding to at least one gap transmission frame that does not include any positioning reference signals addressed to the device ([fig 9], [0093] in FIG. 9, where the ePRS occasion and the PRS occasion are separated in time),  

Claim 19, see claim 1 for the rejection, Blankenship discloses a method, comprising: 
- in a first sequence of transmission frames corresponding to a first sub-position occasion: receiving first positioning reference signals from a first base station, 
- in a second sequence of transmission frames corresponding to a second sub-position occasion and at least partly different from the first sequence:  
receiving second positioning reference signals from a second base station, wherein the first sequence corresponding to the sub-position occasion and the second sequence corresponding to the second sub-position occasion have a timing offset from each other corresponding to at least one gap transmission frame that does not include any positioning reference signals addressed to the device, and 


Set II
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al., US 2012/0040696 (IDS) in view of Blankenship et al., US 2018/0098187. 
Claim 1, Siomina discloses ([fig 1] [0052] mobile user terminals (UTs) 101a to 101b (also referred to as user equipment or UE)) a device, comprising: 
- an interface configured to communicate on a wireless channel ([fig 1]), and 
- at least one processor configured to receive ([fig 2]), in a first sequence of transmission frames of the wireless channel ([0056] UT 101a receiver 115 may be 
wherein the at least one processor is further configured to determine a time- difference of arrival of signals communicated on the wireless channel based on the first positioning reference signals and the second positioning reference signals ([0055] UT 101a may measure time differences (e.g., reference signal time differences (RSTDs)) between receipt of positioning reference signals (PRS) from two different cells 103, and three or more of these time differences (measured using at least three different and spaced-apart cells 103) may be used to determine/estimate a location of UT 101, [0072] 
Siomina does not explicitly disclose, 
wherein the first sequence corresponding to a first sub-positioning occasion and the second sequence corresponding to a second sub-positioning occasion have a timing offset from each other corresponding to at least one gap transmission frame that does not include any positioning reference signals addressed to the device.  
However, as Blankenship discloses wherein the first sequence corresponding to a first sub-positioning occasion and the second sequence corresponding to a second sub-positioning occasion ([fig 9] [0087] the set of PRBs that AP 106 uses to send ePRS is different from the set of PRBs that AP 6 uses to send PRS) have a timing offset from each other corresponding to at least one gap transmission frame that does not include any positioning reference signals addressed to the device ([fig 9] [0093] The group of ePRSs should be scheduled in a way such that it does not overlap with the legacy PRS transmission.  One such example is shown in FIG. 9, where the ePRS occasion and the PRS occasion are separated in time).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina invention with Blankenship invention to include the claimed limitation(s) so as to allow the network to send the UE different PRS from different cells or access points in order to assist a UE to determine its position.  
Claim 2, Siomina as modified discloses the device of claim 1, wherein the at least one processor is configured to determine a first time of arrival based on the first 
wherein the at least one processor is configured to determine a second time of arrival based on the second positioning reference signals after the first sequence (Siomina [0072] With OTDOA, UT 101 measures timing differences for downlink positioning reference signals received from multiple distinct cells at different locations), 
wherein the at least one processor is configured to determine the time-difference of arrival based on the first time of arrival and the second time of arrival (Siomina [0072] With OTDOA, UT 101 measures timing differences for downlink positioning reference signals received from multiple distinct cells at different locations. For each (measured) neighbor cell, UT 101 measures a Reference Signal Time Difference (RSTD) which is a relative timing difference between the neighbor cell and a reference cell).  
Claim 3, Siomina as modified discloses the device of claim 2, further comprising: 
- a memory coupled with the at least one processor (Siomina [fig 2]), wherein the at least one processor is configured to buffer at least one first value indicative of the first positioning reference signals in the memory (Siomina [0056] UT 101a receiver 115 may be configured to receive positioning reference signals from the cells 103 of the first and second groups, [0141] cell grouping information may be maintained in memory 120 for a set period of time and/or until UT 101a detects sufficient movement) and to determine 
2wherein the at least one processor is configured to flush the at least one first value from the memory prior to or during the second sequence (Siomina [0141] Once the set time period has passed (i.e., the cell grouping information times out) and/or UT 101a detects sufficient movement, the cell grouping information may be deleted from memory 120, for example, because the cell grouping information may be deemed to be insufficiently relevant), 
wherein the at least one processor is configured to buffer at least one second value indicative of the second positioning reference signals in the memory (Siomina [0056] UT 101a receiver 115 may be configured to receive positioning reference signals from the cells 103 of the first and second groups, [0141] cell grouping information may be maintained in memory 120 for a set period of time and/or until UT 101a detects sufficient movement) and to determine the second time of arrival based on the at least one second value (Siomina [0072] With OTDOA, UT 101 measures timing differences for downlink positioning reference signals received from multiple distinct cells at different locations).  
Claim 4, Siomina as modified discloses the device of claim 2,  wherein the at least one processor is configured to determine at least one first value indicative of the first positioning reference signals based on a combination of at least some of the first positioning reference signals (Siomina [0056] UT 101a receiver 115 may be configured to receive positioning reference signals from the cells 103 of the first and second 
wherein the at least one processor is configured to determine at least one second value indicative of the second positioning reference signals based on a combination of at least some of the second positioning reference signals and to determine the second time of arrival based on the at least one second value.  
Claim 13, Siomina as modified discloses the device of claim 9, wherein the at least one processor is configured to determine the duration of timing offset based on at least one of a processing power of the device (Siomina [0086] different cells 103 and/or network nodes 104 may transmit at different transmit powers), the distance between the first base station and the device, and a count of the first positioning reference signals in the first sequence.  
Claim 15, Siomina as modified discloses the device of claim 1, 5wherein less than six first base stations are allocated for transmission of the first positioning reference signals in the first sequence (Siomina [0121] gives 4 groups of n=4 cells per group as shown in FIG. 5 for an example of scenario 1(a)), wherein less than six second base 
Claim 17, Siomina as modified discloses the device of claim 1, wherein the first sequence is associated with a first resource mapping of orthogonal time-frequency resources (Siomina [0116] when transmissions in different sets of cells are orthogonal and the sets are defined by PCI (e.g., there are 6 PCI-based PRS patterns orthogonal in frequency)),
wherein a frequency offset between simultaneously communicated first positioning reference signals is less than six resources (Siomina [0121] 4 groups of n=4 cells per group as shown in FIG. 5 for an example of scenario 1(a)).  
Claim 18, Siomina as modified discloses the device of claim 1, 
wherein the second sequence is followed by at least one gap transmission frame not comprising data addressed to the device (Blankenship [fig 9], [0093] in FIG. 9, where the ePRS occasion and the PRS occasion are separated in time).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina and Blankenship invention to include the claimed limitation(s) so as to improve the performance by reducing an interference between BSs in the PRS transmission.
Claim 19, see claim 1 for the rejection, Siomina discloses a method, comprising: 
- in a first sequence of transmission frames corresponding to a first sub-position occasion: receiving first positioning reference signals from a first base station, 

receiving second positioning reference signals from a second base station, wherein the first sequence corresponding to the sub-position occasion and the second sequence corresponding to the second sub-position occasion have a timing offset from each other corresponding to at least one gap transmission frame that does not include any positioning reference signals addressed to the device, and 
- determining a time-difference of arrival of signals communicated on a wireless channel based on the first positioning reference signals and the second positioning reference signals.  
Claim(s) 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al., US 2012/0040696 (IDS) and Blankenship et al., US 2018/0098187 in view of Suh et al., US 2011/0081933 (IDS).  
Claim 11, Siomina as modified discloses the device of claim 1, 
but Siomina and Blankenship invention is silent on, 
wherein the duration of the timing offset is not longer than 50 milliseconds, preferably not longer than 10 ms, more preferably not longer than 2 ms.  
However, as Suh discloses wherein the duration of the timing offset is not longer than 50 milliseconds, preferably not longer than 10 ms, more preferably not longer than 2 ms ([fig 5] [0069] "Mute" subframe intervals, in which positioning reference signals are not transmitted, [0084] one subframe corresponds to 1 ms).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina and 
Claim 12, Siomina as modified discloses the device of claim 1, 
but Siomina and Blankenship invention is silent on, 
wherein the first sequence and the second sequence are repeated according to a timing schedule, wherein a repetition rate of the timing schedule corresponds to a time duration between subsequent repetitions which is longer than the duration of the timing offset by at least a factor of 10, preferably by at least a factor of 100, more preferably by at least a factor of 500.  
However, as Suh discloses wherein the first sequence and the second sequence are repeated according to a timing schedule ([0047] When the basic positioning reference signals are allocated to N subframes repeatedly with a particular period along the time axis), wherein a repetition rate of the timing schedule corresponds to a time duration between subsequent repetitions ([0069] Referring to FIG. 5, in transmitting positioning reference signals during 0 or N-1 subframes, the subframes are divided into "Transmit" subframe intervals, in which positioning reference signal are transmitted, and "Mute" subframe intervals, in which positioning reference signals are not transmitted) which is longer than the duration of the timing offset by at least a factor of 10, preferably by at least a factor of 100, more preferably by at least a factor of 500 ([0063] the positioning reference signal pattern is transmitted through consecutive 1, 2, 4, or 6 subframes with a particular offset at a period of, for example, 160 ms (160subframe), 320 ms (320subframe), 640 ms (640subframe) or 1280 ms (1280subframe)).  

Claim 14, Siomina as modified discloses the device of claim 1, 
but Siomina and Blankenship invention is silent on, 
wherein the length of the first sequence is different from the length of the second sequence.  
However, as Suh discloses4 wherein the length of the first sequence is different from the length of the second sequence ([fig 10] cell group 1, cell group 2). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina and Blankenship invention with Suh invention to include the claimed limitation(s) so as to improve the performance by reducing an interference between BSs in the PRS transmission.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al., US 2012/0040696 (IDS) and Blankenship et al., US 2018/0098187 in view of Edge, US 2015/0296359. 
Claim 16, Siomina as modified discloses the device of claim 1, 
PRS = 6 consecutive subframes (one positioning occasion)), 
but Siomina and Blankenship invention is silent on, 
wherein the first sequence and the second sequence are repeated according to a repetitive timing schedule, 
and for transmission of the first positioning reference signals to the second sequence during a second repetition of the repetitive timing schedule, and/or 
wherein the second base station is allocated for transmission of the second positioning reference signals to the second sequence during the first repetition of the repetitive timing schedule and the second base station is re-allocated for transmission of the second positioning reference signals to the first sequence during the second repetition of the repetitive timing schedule.  
However, as Edge discloses wherein the first sequence and the second sequence are repeated according to a repetitive timing schedule ([fig 8] subgroup 1A in group 1, emergency PRS mode, [0121] the division of each group of cells into different subgroups in the case of intra-group scheduling may not be fixed but may depend on the target UE that is being located: for example, may be based on the approximate location or serving cell of the target UE which may allow subgroups to be chosen and scheduled to transmit emergency PRS mode in a manner that can improve OTDOA measurement accuracy by the particular target UE), 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina and Blankenship invention with Edge invention to include the claimed limitation(s) so as to improve the performance by reducing an interference in the PRS transmission.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al., US 2012/0040696 (IDS) in view of Edge, US 2015/0296359.  
Claim 21, Siomina discloses ([fig 1] [0052] mobile user terminals (UTs) 101a to 101b (also referred to as user equipment or UE)) a device, comprising: 
- an interface configured to communicate on a wireless channel ([fig 1]), and 
- at least one processor configured to receive ([fig 2]), in a first sequence of transmission frames of the wireless channel ([0056] UT 101a receiver 115 may be configured to receive positioning reference signals from the cells 103 of the first and second groups), first positioning reference signals from a first base station and to receive ([0056] UT 101a receiver 115 may be configured to receive positioning reference signals from the cells 103 of the first and second groups, the positioning reference signals received from cells 103 of the first group), in a second sequence of transmission frames which is at least partly different from the first sequence ([0056] the reference signals received from cells 103 of the second group), second positioning reference signals from a second base station ([0056] the reference signals received from cells 103 of the second group), and

wherein the first positioning reference signals are configured to be allocated by the first base station for transmission to the first sequence during a first repetition of the repetitive timing schedule ([fig 4] NPRS = 6 consecutive subframes (one positioning occasion)),
but is silent on, 
wherein the first sequence and the second sequence are repeated according to a repetitive timing schedule, 
and the first positioning 7reference signals to the second sequence during a second repetition of the repetitive timing schedule, and/or 
wherein the second positioning reference signals are configured to be allocated by the second base station for transmission to the second sequence during the first repetition of the repetitive timing schedule and the second positioning reference signals are re-allocated by the second base station for transmission to the first sequence during the second repetition of the repetitive timing schedule. 

and the first positioning reference signals to the second sequence during a second repetition of the repetitive timing schedule ([fig 8] subgroup 1B in group 1, emergency PRS mode), and/or 
wherein the second positioning reference signals are configured to be allocated by the second base station for transmission to the second sequence during the first repetition of the repetitive timing schedule and the second positioning reference signals are re-allocated by the second base station for transmission to the first sequence during the second repetition of the repetitive timing schedule.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina invention with Edge invention to include the claimed limitation(s) so as to enable the network to schedule to transmit different PRS mode at in a manner to improve the performance by reducing an interference between BSs in the PRS transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.